Case 2:21-cv-03293-GW-JEM Document 33-1 Filed 08/02/21 Page 1 of 7 Page ID #:322




    1 SHEPPARD MULLIN RICHTER & HAMPTON LLP
      JENNIFER G. REDMOND, Cal. Bar No. 144790
    2 jredmond@sheppardmullin.com
      BENJAMIN O. AIGBOBOH, Cal. Bar No. 268531
    3 baigboboh@sheppardmullin.com
      Four Embarcadero Center, 17th Floor
    4 San Francisco, California 94111
      Telephone: 415.434.9100
    5 Facsimile: 415.434.3947
    6 SHEPPARD MULLIN RICHTER & HAMPTON LLP
      JAMES V. FAZIO, Cal. Bar No. 183353
    7 jfazio@sheppardmullin.com
      12275 El Camino Real, Suite 100
    8 San Diego, California 92130
      Telephone: 858.720.8900
    9 Facsimile: 858.509.3691
  10 Attorneys for Defendant
     COMPASS, INC.
  11
                           UNITED STATES DISTRICT COURT
  12
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  13
     UMRO REALTY CORP., a California      Case No. 2:21-cv-03293-GW-JEM
  14 Corporation, dba THE AGENCY;
     RAINY HAKE AUSTIN, an individual, Assigned to the Hon. George H. Wu
  15
                  Plaintiffs,             DEFENDANT COMPASS, INC.’S
  16                                      MEMORANDUM OF POINTS AND
           v.                             AUTHORITIES IN SUPPORT
  17                                      MOTION TO STAY
     COMPASS, INC., a New York
  18 Corporation, dba COMPASS; and        [Notice of Motion and Motion, and
     DOES 1-5,                            [Proposed] Order submitted
  19                                      concurrently herewith]
                  Defendants.
  20                                      Hearing
                                          Date: August 30, 2021
  21                                      Time: 8:30 a.m.
                                          Judge: Hon. George H. Wu
  22                                      Ctrm.: 9D
  23                                            Complaint Filed:      April 16, 2021
  24
  25
  26
  27
  28
                                                              Case No. 2:21-cv-03293-GW-JEM
                          MEMORANDUM IN SUPPORT OF MOTION TO STAY
Case 2:21-cv-03293-GW-JEM Document 33-1 Filed 08/02/21 Page 2 of 7 Page ID #:323




    1               MEMORANDUM OF POINTS AND AUTHORITIES
    2                                I.    INTRODUCTION
    3        Defendant Compass, Inc.’s (“Compass”) Motion to Dismiss or Transfer
    4 (“Transfer Motion”) presents the following question: whether California Labor Code
    5 section 925 (“Section 925”) establishes the strong state public policy necessary to
    6 satisfy the United State Supreme Court’s mandate that forum selection clauses, which
    7 are prima facie valid, be disregarded only in the most exceptional and unusual cases.
    8 This question – which several district courts have answered in the affirmative– is the
    9 subject of a Petition for Writ of Mandamus pending before the Ninth Circuit (on
  10 appeal from one of the aforementioned district court decisions). Appellate briefing is
  11 closed, and the hearing on the writ petition is set for September 2020. As the Court
  12 recognized at the July 19, 2021 hearing on Compass’s Transfer Motion, a decision on
  13 the “motion [to] transfer…is a major step in the litigation” because it will determine
  14 where this matter will be resolved. Given that unquestionable importance of the
  15 transfer determination to this action – and the fact that the question at the center of is
  16 the subject of an appeal currently pending before the Ninth Circuit – Compass
  17 respectfully requests, pursuant to the Court’s invitation at the July 19, 2021 hearing,
  18 that the Court stay this action (including decision on the Transfer Motion) pending a
  19 determination of the writ petition by the Ninth Circuit.
  20              II.    FACTUAL AND PROCEDURAL BACKGROUND
  21         On April 16, 2021, Plaintiffs Rainy Hake Austin and Umro Realty Corp.
  22 (“Plaintiffs”), Compass’s former employee and her current employer, filed the
  23 Complaint seeking, inter alia, a declaration from this Court that the mandatory New
  24 York venue provision in Plaintiff Rainy Hake Austin’s agreement with Compass is
  25 void under Section 925. Dkt. 1.
  26         On June 15, 2021, Compass filed the Transfer Motion based on the mandatory
  27 venue provision and, inter alia, the Supreme Court’s decisions in Atlantic Marine
  28 Const. Co., Inc. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49 (2013) and

                                              -1-                Case No. 2:21-cv-03293-GW-JEM
                             MEMORANDUM IN SUPPORT OF MOTION TO STAY
Case 2:21-cv-03293-GW-JEM Document 33-1 Filed 08/02/21 Page 3 of 7 Page ID #:324




    1 Stewart Organization, Inc. v. Ricoh Corp., 487 U.S. 22 (1988). Dkt. 19; Dkt. 19-1.
    2 After acknowledging certain district court decisions that Compass argued were
    3 wrongly decided under Section 925 – including Yeomans v. World Fin. Group Ins.
    4 Agency, Inc., No. 19-cv-00792-EMC, 2019 WL 5789273 (N.D. Cal. Nov. 6, 2019) –
    5 Compass noted that:
    6        The Ninth Circuit – likely recognizing it has not addressed the interplay
             of Stewart and Atlantic Marine with statutes like [Section] 925 – recently
    7        issued a rare acceptance of a petition for writ of mandamus to address
             the following question in Yeomans:
    8
                    Did the District Court err by ignoring United States
    9               Supreme Court authority in Stewart, 487 U.S. 22, which
                    holds federal law governs any decision to enforce a forum
  10                selection clause, and Atlantic Marine, 134 S.Ct 568, which
                    provides “a district court should transfer the case unless
  11                extraordinary circumstances unrelated to the convenience
                    of the parties clearly disfavor a transfer?”
  12
  13 Dkt. 19-1 at 13:13-14:18 (quoting Petition for Writ of Mandamus (“Writ Petition”),
  14 In re World Financial Group Insurance Agency, Inc., No. 20-73758 (9th Cir. Dec. 22,
  15 2020), ECF No. 1-3).
  16         Plaintiffs filed an opposition to the Transfer Motion on June 28, 2021, relying,
  17 in part, on the district court’s decision in Yeomans (and similar district court
  18 decisions). Dkt. 21 at 12:5-24. Compass filed a reply on June 28, 2021, arguing that
  19 Plaintiffs’ district court authority:
  20         is non-binding and, given the Supreme Court’s decisions in Stewart and
             Atlantic Marine, incorrectly decided…. One of those district court
  21         decisions – Yeomans – is the subject of a pending writ seeking
             determination of the precise issue here…. The Opposition ignores that
  22         the Ninth Circuit has accepted the writ in Yeoman[s] because the correct
             application of Stewart and Atlantic Marine…leads to one conclusion –
  23         [S]ection 925 does not establish the type of strong public policy
             necessary to prove up a rare and exceptional case in which the strong
  24         federal policy in favor of forum selection clauses is disregarded.
  25 Dkt. 22 at 6:20-28 (internal citations omitted).
  26         The Court held a hearing on the Transfer Motion on July 19, 2021. Dkt. 26;
  27 Dkt. 30. During oral argument, the Court authorized Compass to file a formal motion
  28 to stay the action pending the determination of the Writ Petition in Yeomans – a writ

                                              -2-                Case No. 2:21-cv-03293-GW-JEM
                             MEMORANDUM IN SUPPORT OF MOTION TO STAY
Case 2:21-cv-03293-GW-JEM Document 33-1 Filed 08/02/21 Page 4 of 7 Page ID #:325




    1 petition Plaintiffs do not dispute potentially presents the issue at subject in the
    2 Transfer Motion. Dkt. 30 at 3:14-10:8.
    3                               III.    LEGAL STANDARD
    4        It is well-settled that a federal district court, as part of its inherent authority to
    5 control its docket, has the power to stay proceedings. As the Ninth Circuit has stated:
    6        [a] trial court may, with propriety, find it is efficient for its own docket
             and the fairest course for the parties to enter a stay of an action before it,
    7        pending resolution of independent proceedings which bear upon the
             case. This rule applies whether the separate proceedings are judicial,
    8        administrative, or arbitral in character, and does not require that the
             issues in such proceedings are necessarily controlling of the action
    9        before the court…. In such cases the court may order a stay of the action
             pursuant to its power to control its docket and calendar and to provide
  10         for a just determination of the cases pending before it.
  11 Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979); see
  12 also Dkt. 30 at 7:10-12 (noting that Plaintiffs “believe it’s within the Court’s
  13 discretion to stay the decision” on the Transfer Motion). “In considering whether to
  14 enter a stay, courts have broad discretion to decide whether a stay is appropriate to
  15 promote economy of time and effort of itself, counsel, and the litigants.” Casas v.
  16 Victoria’s Secret Stores, LLC, No. CV 14-6412-GW(VBKx), 2015 U.S. Dist. LEXIS
  17 190394, at *11 (C.D. Cal. Apr. 9, 2015) (Wu, J.).
  18                                       IV.   ARGUMENT
  19 A.      The Court Should Exercise Its Inherent Authority To Stay Proceedings
  20         Pending Determination Of The Writ Petition in Yeomans
  21         Compass’s Transfer Motion raises the following key question:                Whether
  22 Section 925 – a statute that makes a forum selection clause voidable only where, inter
  23 alia, an employee not represented by counsel primarily resides and works in
  24 California – is sufficient to demonstrate the type of strong public policy necessary to
  25 overcome the well-established and robust federal policy (set forth in Stewart and
  26 Atlantic Marine) in favor of enforcing forum selection clauses. Compass argues –
  27 based on Stewart and Atlantic Marine (among other authority) – that Section 925 does
  28 not establish the type of strong public policy necessary to find this to be the rare and

                                              -3-                Case No. 2:21-cv-03293-GW-JEM
                             MEMORANDUM IN SUPPORT OF MOTION TO STAY
Case 2:21-cv-03293-GW-JEM Document 33-1 Filed 08/02/21 Page 5 of 7 Page ID #:326




    1 exceptional case in which the strong federal policy in favor of forum selection clauses
    2 is disregarded. Plaintiffs argue it does, citing numerous district courts decisions that
    3 belie the Supreme Court’s instruction that such relief be rare and unusual. The Ninth
    4 Circuit has not yet answered this question, but is poised to do so pursuant to the
    5 pending Writ Petition in Yeomans.
    6        In Yeomans, the district court denied defendants’ motion to transfer based on a
    7 forum selection clause after finding Section 925 “expresses a strong public policy”
    8 that overcomes the federal policy in favor of forum selection clauses set forth in
    9 Atlantic Marine. Yeomans, 2019 WL 5789273, at **2-3; see also Dkt. 21 at 12:17-
  10 21. The Yeomans defendants then filed the Writ Petition. The Writ Petition seeks the
  11 Ninth Circuit’s review of two questions including whether the district court “err[ed]
  12 by ignoring United States Supreme Court authority in Stewart…, which holds federal
  13 law governs any decision to enforce a forum selection clause, and Atlantic Marine…,
  14 which provides “a district court should transfer the case unless extraordinary
  15 circumstances unrelated to the convenience of the parties clearly disfavor a transfer?”
  16 Petition for Writ of Mandamus, In re World Financial Group Insurance Agency, Inc.,
  17 No. 20-73758 (9th Cir. Dec. 22, 2020), ECF No. 1-3 at 3.1
  18         The answer to this question – a question Plaintiffs do not dispute is identical to
  19 the one presented by the Transfer Motion (Dkt. 30 at 3:14-7:1) – should address
  20 whether and how the Supreme Court’s Stewart, Bremen, and Atlantic Marine opinions
  21 affect the analysis of a transfer motion in the context of Section 925.              This
  22 determination – one of first impression for the Ninth Circuit – is likely to be
  23 dispositive of the key question presented by the Transfer Motion. As the Court noted
  24
  25   The second question presented is “[d]id the [d]istrict [c]ourt err in ruling Section
        1

     925 applied to this dispute, when Section 925 only applies to forum selection
  26 provisions in an ‘employment contract’ and [p]laintiffs entered into independent
  27 contractor agreements with [p]etitioners?” Petition for Writ of Mandamus, In re
     World Financial Group Insurance Agency, Inc., No. 20-73758 (9th Cir. Dec. 22,
  28 2020), ECF No. 1-3 at 3.

                                              -4-                Case No. 2:21-cv-03293-GW-JEM
                             MEMORANDUM IN SUPPORT OF MOTION TO STAY
Case 2:21-cv-03293-GW-JEM Document 33-1 Filed 08/02/21 Page 6 of 7 Page ID #:327




    1 at the July 19, 2021 hearing, the determination of the Transfer Motion is a “major step
    2 in the litigation” and would represent a “significant decision” because it would set
    3 whether the “matter would be resolved in a foreign jurisdiction.” Dkt. 30 at 8:17-25.
    4 A stay, therefore, is “appropriate because resolution of the issue may alter the
    5 direction of the current proceedings, and a stay would promote efficiency and
    6 economy of time for the Court and the litigants.” Casas, 2015 U.S. Dist. LEXIS
    7 190394, at *12.
    8        The requested stay is unlikely to be prolonged. The Ninth Circuit accepted the
    9 entire Writ Petition on February 12, 2021. Order, In re World Financial Group
  10 Insurance Agency, Inc., No. 20-73758 (9th Cir. Feb. 12, 2021), ECF No. 2. Briefing
  11 was complete on April 29, 2021. Real Parties in Interest’s Answer to Petition for
  12 Writ of Mandamus, In re World Financial Group Insurance Agency, Inc., No. 20-
  13 73758 (9th Cir. Mar. 26, 2021), ECF No. 8-1; Reply Brief Re. Petition for Writ of
  14 Mandamus, In re World Financial Group Insurance Agency, Inc., No. 20-73758 (9th
  15 Cir. Apr. 29, 2021), ECF No. 12-1. The hearing on the Writ Petition is set for
  16 September 14, 2021 – mere weeks after the filing of this Motion to Stay. Notice of
  17 Oral Argument, No. 20-73758 (9th Cir. July 4, 2021), ECF No. 15.
  18         Accordingly, the Court should exercise its discretion to stay this case pending
  19 the outcome of the writ petition in Yeomans. See, e.g., Casas, 2015 U.S. Dist. LEXIS
  20 190394, at *12 (exercising inherent authority to stay case pending interlocutory
  21 appeal); Brown v. MHN Government Services, Inc., No. 14-cv-1449, 2014 WL
  22 2472094, at *3 (N.D. Cal. Jun. 3, 2014) (staying case pending the resolution of
  23 appeals in related cases because “the three cases involve the identical arbitration
  24 agreement, similar or overlapping claims, and similar or overlapping classes.”).
  25                                  V.     CONCLUSION
  26         For all the foregoing reasons, Compass respectfully requests that the Court
  27 grant the Motion to Stay.
  28

                                              -5-                Case No. 2:21-cv-03293-GW-JEM
                             MEMORANDUM IN SUPPORT OF MOTION TO STAY
Case 2:21-cv-03293-GW-JEM Document 33-1 Filed 08/02/21 Page 7 of 7 Page ID #:328




    1                                    Respectfully submitted,
    2
                                         SHEPPARD MULLIN RICHTER & HAMPTON LLP
    3
        Dated: August 2, 2021.           By                 /s/ Jennifer G. Redmond
    4
                                                          JENNIFER G. REDMOND
    5
    6                                                       Attorneys for Defendant
                                                               COMPASS, INC.
    7   SMRH:4844-0756-9138.1


    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 -6-                Case No. 2:21-cv-03293-GW-JEM
                                MEMORANDUM IN SUPPORT OF MOTION TO STAY
